            Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 1 of 11



1     Brian M. Mueller (#009222)
      SHERMAN & HOWARD L.L.C.
2     7033 E. Greenway Parkway, Suite 250
      Scottsdale, Arizona 85254
3     Phone: (480) 624-2716
      Fax: (480) 624-2029
4     E-mail: bmueller@shermanhoward.com
      Firm email for Court documents:
5     info2@shermanhoward.com
6     Attorneys for Plaintiffs Vomaris Wound Care,
      Inc. and Vomaris Innovations, Inc.
7
8
                            IN THE UNITED STATES DISTRICT COURT
9
10                              FOR THE DISTRICT OF ARIZONA
11   Vomaris Wound Care, Inc. and                Case No. 2:19-cv-04572-DLR
12   Vomaris Innovations, Inc.
                                                 RESPONSE TO MOTION TO
13            Plaintiffs,                        DISMISS AS TO SKIBA
14                                               DEFENDANTS
              v.
15
16   Jeffry B. Skiba and Lumi Skiba,             (oral argument requested)
     husband and wife; Dr. Scott N. Sheftel
17   and Jane Doe Sheftel, husband and
18   wife; Lone Hill Investments, LLC, an
     Arizona limited liability company; and
19   Ion Sportswear LLC, an Arizona
20   limited liability company,
21                Defendants.
22            Plaintiffs Vomaris Wound Care, Inc. and Vomaris Innovations, Inc. (collectively
23   “Vomaris” or “Plaintiffs”), by and through their attorneys, Sherman & Howard, LLC,
24   respond to the Motion to Dismiss as to the Skiba Defendants (the “Motion”) filed by
25   defendants Jeffry B. Skiba and Lumi Skiba (the “Skibas”), and request that the Court
26   deny the Motion in its entirety on the grounds that:
27
28
                                                 1


     50602941.1
            Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 2 of 11



1             1.    The Motion is brought pursuant to Federal Rule of Civil Procedure
2    12(b)(1), alleging that the Court does not have jurisdiction to hear the claims asserted
3    against the Skibas because of a Paragraph 14 contained in the Employment Agreement
4    between Mr. Skiba and plaintiff Vomaris Innovations, Inc. that deals with “alternative
5    dispute resolution;”
6             2.    However, paragraph 14 does not support the Motion for various reasons.
7    First, the Skibas knowingly waived the paragraph; and
8             3.    Second, the Skibas have not satisfied the conditions precedent to invoking
9    the provisions of Paragraph 14;
10            In support of this Response to Motion to Dismiss As to the Skiba Defendants,
11   Vomaris submits the following Memorandum of Point and Authorities, and attached
12   Exhibits “1” – “5” which are incorporated by this reference.
13
14                              Dated this 29th day of August, 2019
15
16                                           SHERMAN & HOWARD L.L.C.

17                                           By: s/ Brian M. Mueller
18                                               Brian M. Mueller
                                                 7033 E. Greenway Pkwy; Suite 250
19                                               Scottsdale, AZ 85254
20                   MEMORANDUM OF POINTS AND AUTHORITIES
21            The Motion is brought pursuant to Federal Rule of Civil Procedure 12(b)(1),
22   alleging that the Court does not have jurisdiction to hear the claims asserted against the
23   Skibas. In deciding a challenge to its jurisdiction, courts may weigh the evidence
24   presented, and determine the facts in order to evaluate whether they have power to hear
25   the case. See Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987) and Steen v.
26   John Hancock Mutual Life Insurance Co., 106 F.3d 904, 910 (9th Cir. 1997) ("Usually,
27
28
                                                  2


     50602941.1
            Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 3 of 11



1    a district court is free to hear evidence regarding jurisdiction and to resolve factual
2    disputes in determining whether it has jurisdiction over a claim").
3    I.       Factual Background.
4             The facts in this case are perplexing.
5             The Complaint was filed June 26, 2019. During a teleconference between counsel
6    on July 18, 2019, counsel for Vomaris suggested early mediation of the dispute. In an
7    email the next day, the attorney for the Skibas wrote:
8
              Thank you again for your time and insight during our “meet and confer”
9             teleconference call yesterday. As we discussed informally near the end of
10            our conversation (and not as a part of the “meet and confer”), I have raised
              and discussed your suggestion for an early mediation with representatives
11            for each of the Defendants, and they have advised me that they are open to
12            participating in an early mediation involving all parties commencing
              promptly and in good faith in an attempt to achieve an early resolution of
13            all or any portion of the claims at issue. Please advise as to how and when
14            your clients would propose to proceed.

15                                *                        *            *
16
              6.     You have advised us that, at present, Vomaris does not intend
17            formally to demand mediation or mandatory arbitration respecting any or
18            all of the claims against any party Defendants in this case. Accordingly,
              you advised that Plaintiffs do not envision the need for a stay (as to any
19            party or claim) pending the outcome of arbitration, inasmuch as arbitration
20            is not currently envisioned by your clients.

21
22   (See email from Stephen Mosier to Brian Mueller, dated July 17, 2019 attached as

23   Exhibit “1”).

24            In reliance upon the acceptance of early mediation by all defendants, Vomaris’

25   attorney responded with “Do you have any suggestions regarding mediators?....Unless

26   you think it is absolutely necessary, I prefer to hold off incurring the fees and costs

27   associated with completing the items identified in your email to see if we can schedule

28
                                                       3


     50602941.1
            Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 4 of 11



1    and conduct the mediation in the near future.” (See email from Brian Mueller to Stephen
2    Mosier, dated July 19 attached as Exhibit “1”).
3             The Skibas’ attorney again confirmed the agreement for mediation on July 22,
4    2019. “My clients and the remaining defendants are amenable to attempting an early
5    mediation of this matter…..Noone (sic) wants to expend funds in the meantime, pending
6    the mediation, most especially needlessly.” (See email from Stephen Mosier to Brian
7    Mueller, dated July 22, 2019 attached as Exhibit “1”). He went on to request an
8    extension to Answer on behalf of defendants Ion Sportswear and Lone Hill. Id. IN
9    consideration of the agreement to mediate, Vomaris’ attorney agreed to the extension of
10   time to Answer.
11            Thereafter, the Skibas’ attorney suggested Allan Sternstein, a U of A Law School
12   professor as a mediator. (See email from Stephen Mosier to Brian Mueller, dated July
13   26, 2019 attached as Exhibit “2.”). Because a U 0f A official in on the Vomaris Board
14   of Directors, Professor Sternstein wasn’t acceptable.
15            Thereafter, the Skibas’ attorney suggested retired Judge Carmine Cornelio, which
16   was accepted by Vomaris, with the cost to be split amongst the parties. (See email from
17   Stephen Mosier to Brian Mueller, dated August 6, 2019 attached as Exhibit “3”). There
18   is now a mediation set for September 26, 2019 with Judge Cornelio. (See email from
19   Carmine Cornelio, dated August 13, 2019 attached as Exhibit “4.’).
20            However, the Skibas refuse to participate in this mediation with Judge Cornelio
21   unless or until the Complaint is dismissed as to them. (See email from Stephen Mosier
22   to Brian Mueller, dated August 6, 2019 attached as Exhibit “5”). They contend that their
23   participation “is dependent upon Vomaris first coming into compliance with the
24   alternative dispute resolution provisions set forth in the employment agreement which
25   is attached to the Complaint.” Id.
26
27
28
                                                  4


     50602941.1
            Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 5 of 11



1             In other words, the Skibas will not participate in the September 26th mediation
2    because no mediation has yet been scheduled and conducted for the very same issues
3    and disputes!
4             Against that backdrop, the legal issues are relatively simple.
5    II.      The Skibas Waived Paragraph 14 – Alternative Dispute Resolution
6             The Motion argues that the Court does not have subject matter jurisdiction over
7    this matter because of paragraph 14 in the Employment Agreement between plaintiff
8    Vomaris Innovations, Inc. and defendant Jeffry Skiba.            (See Exhibit “A” to the
9    Complaint). Paragraph 14 is titled “DISPUTE RESOLUTION,” with subparagraph
10   (a) discussing mediation and (b) discussing arbitration. According to the Motion, the
11   parties are bound to “binding arbitration, as the sole means (exclusive of litigation) of
12   resolving” the allegations in the Complaint. (See the Motion at p. 1).
13            “Arbitral jurisdiction is rooted in the consent of the parties." Three Valleys
14   Municipal Water District v. E.F. Hutton & Co., 925 F.2d 1136, 1140 – 41 (9th Cir. 1991).
15   To that end, it has long been held that the right to arbitration, like any other contract
16   right, can be waived. See, e.g., Magallanes Investment, Inc. v. Circuit Systems, Inc.,
17   994 F.2d 1214, 1217 (7th Cir. 1993); American Locomotive Co. v. Gyro Process Co.,
18   185 F.2d 316, 318 (6th Cir. 1950) (“We stated on the former appeal that the contract
19   right of arbitration could be waived, and we adhere to that conclusion.”); and Cornell &
20   Co., v. Barber & Ross Co., 360 F.2d 512, 513 (D.C. Cir. 1966)(Once having waived the
21   right to arbitrate, that party is necessarily "in default in proceeding with such
22   arbitration.").
23            Once waived, the contractual right to arbitration is extinguished. See, American
24   Locomotive Co. v. Gyro Process Co., 185 F.2d 316, 318 (6th Cir. 1950) (“Section 4 of
25   the Act merely provides the procedure for enforcing the right provided by the contract.
26   If that right, although originally existing, has been lost so that it no longer exists, there
27   is nothing for Section 4 to enforce.”).
28
                                                   5


     50602941.1
            Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 6 of 11



1             Waiver is the intentional relinquishment or abandonment of a known right. See
2    e.g., U.S. v. Gonzalez-Flores, 418 F.3d 1093, 1102 (9th Cir. 2005). In this case, the
3    Skibas clearly knew of their rights under paragraph 14 because it was discussed by their
4    counsel in his email dated July 17, 2019.
5
6             6.     You have advised us that, at present, Vomaris does not intend
              formally to demand mediation or mandatory arbitration respecting any or
7             all of the claims against any party Defendants in this case. Accordingly,
8             you advised that Plaintiffs do not envision the need for a stay (as to any
              party or claim) pending the outcome of arbitration, inasmuch as arbitration
9             is not currently envisioned by your clients.
10   (See email from Stephen Mosier to Brian Mueller, dated July 17, 2019 attached as
11   Exhibit “1”).
12            Thereafter, the Skibas waived their rights under paragraph 14 by agreeing to the
13   early mediation suggested by Vomaris without compliance with the various paragraph
14   14 procedures. “My clients and the remaining defendants are amenable to attempting
15   an early mediation of this matter…..Noone (sic) wants to expend funds in the meantime,
16   pending the mediation, most especially needlessly.” (See email from Stephen Mosier to
17   Brian Mueller, dated July 22, 2019 attached as Exhibit “1”).
18            Having waived their paragraph 14 rights to arbitration, there is nothing for the
19   Court to enforce, and nothing that divests the Court of its subject matter jurisdiction.
20   III.     The Skibas Have Not Satisfied the Paragraph 14 Conditions Precedent.
21            In the event that the Court does not find a waiver by the Skibas, then the Skibas
22   have the burden to show that they have satisfied all the conditions precedent to invoke
23   the paragraph 14 “Dispute Resolution” rights. It is elementary that conditions precedent
24   are acts or events that arise subsequent to the formation of a contract that must occur
25   before there is a right to immediate performance and before there can be a breach of a
26   contractual duty. See, e.g., EEOC v. Pierce Packing, 669 F.2d 605, 607 (9th Cir. 1982)
27
28
                                                  6


     50602941.1
            Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 7 of 11



1    (“There are several conditions precedent, however, that the agency must satisfy before
2    it may bring suit.”) and Lane v. Amoco Corp., 133 F.3d 676, 677-78 (9th Cir. 1998).        .

3             If the Skibas have not satisfied all of the conditions precedent, then they do not
4    have any contractual rights under paragraph 14, and the Motion fails as a matter of law.
5             It is undisputed that the Skibas have not satisfied ANY of the conditions precedent
6    necessary to invoke their contractual rights to require arbitration in place of this lawsuit.
7             For example:
8             Paragraph 14 (a). “Any and all disputes arising under, pertaining to, or touching
9    upon this Agreement, or the statutory rights or obligations of either party hereto, will, if
10   not settled by negotiation, be subject to non-binding mediation before an independent
11   mediatory selected by the parties pursuant to Section 14d.” (emphasis added)
12            No rights arise under paragraph 14 unless the Skibas first attempt to settle any and
13   all disputes “by negotiation.” The Skibas have not engaged in any negotiation regarding
14   the merits of the allegations contained in the Complaint.
15
16            Paragraph 14 (a). “Any demand for mediation will be made in writing and served
17   upon the other party to the dispute, by certified mail return receipt requested, at the
18   address specified in Section 16.
19            The demand will set forth with reasonable specificity the basis of the dispute and
20   the relief sought.” The Skibas have not made the required demand which is a condition
21   precedent to contractual rights under paragraph 14.
22
23            Paragraph 14 (d). “The parties will select the mediator and arbitrator from a panel
24   list made available by the AAA.”
25            The Skibas have not made any contact with the AAA or solicited a panel list of
26   mediators.
27
28
                                                    7


     50602941.1
            Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 8 of 11



1             Paragraph 14 (b). “In the event that the dispute is not settled through mediation,
2    the parties will then proceed to binding arbitration before an independent arbitrator
3    selected pursuant to Section 14 (d).”
4             The Motion is premised upon the argument that the Court lacks subject matter
5    jurisdiction because of the existence of a “binding, compulsory arbitration” clause. (See
6    the Motion at p. 1).1 However, under the plain terms of paragraph 14 (b), the Skibas
7    right to arbitration, at best, does not arise until after “the dispute is not settled through
8    mediation.” Clearly, a condition precedent to any right to arbitration is an unsuccessful
9    mediation. Until the Skibas satisfy that condition precedent, they do not possess any
10   arbitration rights, and this Court has subject matter jurisdiction over this matter.
11
12            Paragraph 14 (b)        “EXCEPT AS PROVIDED IN SECTION 14(a) ALL
13   DISPUTES            INVOLVING           ALLEGED           UNLAWFUL             EMPLOYMENT
14   DISCRIMINATION, TERMINATION BY ALLEGED BREACH OF CONTRACT OR
15   POLICY, OR ALLEGED EMPLOYMENT TORT COMMITTED BY THE
16   COMPANY OR A REPRESENTATIVE OF THE COMPANY, INCLUDING
17   CLAIMS OF VIOLATIONS OF FEDERAL OR STATE DISCRIMINATION
18   STATUTES OR PUBLIC POLICY, WILL BE RESOLVED PURSUANT TO THIS
19   SECTION 14 AND THERE WILL BE NO RECOURSE TO COURT, WITH OR
20   WITHOUT A JURY TRIAL.”
21            It is well settled that courts will construe a contract so as to give effect to all of its
22   provisions. New Pueblo Construction Inc. v. Lake Patagonia Rec. Association, 12 Ariz.
23   App. 13, 467 P.2d 88, 92 (1970). Courts do not construe one provision in a contract so
24   as to render another provision meaningless. Tucker v. Byler, 27 Ariz. App. 704, 558
25
26
     1
      The Motion repeatedly uses the word “compulsory” in describing paragraph 14. The
27   word “compulsory” does not appear in paragraph 14.
28
                                                      8


     50602941.1
            Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 9 of 11



1    P.2d 732, 735 (1976). Where there is an inconsistency between two provisions in a
2    contract, Courts will construe the more specific provision to qualify the more general
3    provision. Brisco v. Meritplan Insurance Co., 132 Ariz. 72, 643 P.2d 1042, 1045 (Ct.
4    App. 1982).
5             By specifically identifying certain claims as having “no recourse to court, with or
6    without a jury trial,” paragraph 14 necessarily implies that all other claims DO have a
7    recourse to court. If that were not true, then there would be no point to the quoted
8    language.
9             The Complaint does not contain any of the claims identified in the quoted
10   language above. As a result, the Court has subject matter jurisdiction over them, thus
11   requiring the denial of the Motion.
12   IV.      The Skibas Fiduciary Duty Arises As a Matter of Law, Not Contract.
13            The Motion argues that all of the claims against the Skibas fall within the scope
14   of paragraph 14 – “Any and all disputes arising under, pertaining to, or touching upon
15   this Agreement, or the statutory rights or obligations of either party hereto.”
16            However, Count Four of the Complaint is a claim for breach of fiduciary duty.
17   The fiduciary duty owed by Jeffry Skiba arose as a matter of law because of his position
18   with Vomaris, and not as a result of the Employment Agreement. See, e.g, Restatement
19   (Third) of Agency § 1.01 cmt. e (2006) (“The agency relationship creates the agent's
20   fiduciary obligation as a matter of law." As a result, a breach of fiduciary duty is not
21   dependent on a contract. Id. §1.01 cmt. See, ., Lewin v. Miller Wagner & Co., Ltd.,
22   151 Ariz 29, 725 P.2d 736, 743 (Ct. App. 1986) (While a Stockholder and Warrantholder
23   Consent gives rise to the requirement to exercise fiduciary duties, "th[e] legally imposed
24   duty exists separate and apart from the contract giving rise to the duty.").
25            Thus, the Motion necessarily fails as to Count Four because the Skibas do not
26   have any paragraph 14 rights as to that claim for breach of fiduciary duty.
27
28
                                                   9


     50602941.1
           Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 10 of 11



1    V.       Conclusion.
2             The Motion claims that the Court does not have any subject matter jurisdiction
3    over the Skibas because of the alternative dispute provisions of paragraph 14. However,
4    the Motion fails because (i) the Skibas waived paragraph 14; (ii) the Skibas have not
5    satisfied the conditions precedent for invoking paragraph 14; and (iii) claims remain
6    even after paragraph 14 which give the Court continuing subject matter jurisdiction.
7             Accordingly, Vomaris requests that the Court deny the Motion.
8
9
10
      Dated: August 29, 2019                SHERMAN & HOWARD L.L.C.
11
12                                          By: s/ Brian M. Mueller
13                                          Brian M. Mueller
                                            7033 E. Greenway Pkwy; Suite 250
14                                          Scottsdale, AZ 85254
15
16                                          Attorneys for Plaintiffs Vomaris Wound
                                            Care, Inc. and Vomaris Innovations, Inc.
17
18
19
20
21
22
23
24
25
26
27
28
                                                10


     50602941.1
            Case 2:19-cv-04572-DLR Document 36 Filed 08/29/19 Page 11 of 11



 1                                    CERTIFICATE OF SERVICE
 2   ORIGINAL of the foregoing
   e-filed with the Court this 29th
 3 day of August, 2019
 4 With a copy of the foregoing
     e-delivered through
 5 ECF system this 29th day of
     August, 2019 to:
 6
     Stephen B. Mosier
 7 Nicholas A. Bielat
     Hayes Soloway P.C.
 8 4640 E. Skyline Drive
     Tucson, Arizona 85718
 9
     Nicholas Anthony Bielat
10 Hayes Soloway PC
     4640 E. Skyline Drive
11 Tucson, AZ 85718
12 Attorney for Defendants
13
     s/Lori Hinkel
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                11


      50602941.1
